Morse, J.
This is a proceeding for divorce. The complainant charges habitual drunkenness and extreme cruelty against the defendant, which he denies.
A lengthy discussion of the evidence will, in our opinion, serve no useful purpose. The facts, in brief, are that these parties, both now over the age of sixty years, were married in 1849 and lived together until 1883, at which time five *608grown-up children were living, the oldest thirty-one years of age and the youngest about sixteen, four married and living away from home, and Lizzie, the youngest, going away and residing with her mother.
The evidence shows the defendant to be a man who, in his own language, has always been in the habit taking a drink whenever he “ was a mind to, or felt like it.” The habit has naturally grown upon him until, for the last six or seven years before the filing of complainant’s bill, in October, 1883, he has been in the habit of getting more or less intoxicated when he went to the village of Fenton, which averaged once or twice a week. There is no evidence of his ever being so drunk that he could not drive his team home, or put it out after he arrived there ; but he has been known to be so much under the influence of liquor that he would lie down and go to sleep in the barn, and once he was found in the straw stack and taken at first for a hog.
Whenever he came home filled with liquor he was morose and ugly, and sometimes brutal. He was profane and violent, not only against his family, but the dumb beasts about his premises. He once or twice broke furniture and dishes, and on one occasion used violence against his wife, and often threatened her, at one time driving her and Lizzie out of the house with a horsewhip. There is no doubt but his course of conduct was such, not only to rob his home of all peace and happiness, but to render it unsafe and dangerous for his wife to longer remain with him.
It was admitted by all, not excepting the defendant, that the complainant was a hard-working, frugal and industrious woman, and a good wife and mother. It also appears that the defendant was a good husband and father when sober, and, in despite of his drinking habits, one of the best and most prosperous farmers in the neighborhood, keeping his farm, fences, and buildings in neat condition and good repair.
It is urged against the complainant that the testimony shows her not to be of the most refined character; that she has not always been truly lady-like in her behavior, and was at times herself, in anger, guilty of profanity ; that she had *609acquiesced somewhat'in the drinking habits of her husband, and had not remonstrated with him as she ought, or rebuked him for using liquor to excess. Be this as it may, it furnishes no adequate excuse for the abuse that defendant has heaped upon her in his drunken moods, which are too frequent not to be habitual. Nor does the fact that he is a good farmer, and kind when he is sober, to his family and his stock, weigh in the scale to balance the admitted fact that he is the opposite when under the influence of liquor, especially when such influence grows more frequent and stronger every day he lives.
Without going further into detail, we are satisfied the complainant ought to have her decree as granted by the court below.
She was awarded $4,500 as permanent alimony and $200 as solicitor’s fees. This is alleged to be too large a sum. We think not, under all the circuinstances of the case. The defendant is" shown tobo worth from $10,000 to $15,000, which she has helped to accumulate. He claims that besides this he has given some thousands of dollars to his children. Complainant claims that she let defendant have $1,150, soon after their marriage, of her own money, which he has never repaid. He admits having $600.
The proofs show that she has lived a frugal, abstemious life, by her industry and economy preserving and saving the earnings of her husband, and she is at least entitled to the amount decreed her.
The decree below is therefore affirmed, with costs of this Court, and an additional solicitor’s fee of $70.
The other Justices'concurred.